This case has been submitted on motion of defendants in error to quash the proceedings in error as frivolous. Section 4639, C. G. L., 2920 R. G. S. Consideration *Page 848 
of that motion was continued by this Court pending the filing of briefs by the parties. Briefs have now been filed, and upon consideration thereof, it does not appear that the appeal is so devoid of merit as to be adjudged frivolous, therefore the motion to quash the proceedings in error will be denied.
At the same time, the inspection of the record we have made in connection with a consideration of the defendant in error's motion to dismiss the writ of error, as well as a consideration of the briefs submitted by the several counsel for the respective parties, has impressed us with the view that the judgment is free from error and that it should be at this time affirmed by us on the authority of Grand Lodge, K. P. of North America, etc., v. Stroud, 107 Fla. 152, 144 Sou. Rep. 324.
The suit below, being on an attachment bond, was properly brought by the obligees, suing in the form they had been named in the bond sued on. So there was no error in overruling the defendant's demurrer, motion for compulsory amendment and motion to strike portions of the declaration. The entry of judgment by default after this, confined the scope of the subsequent jury trial to a trial solely of the question of damages and the amount thereof, as to which trial no error of procedure with respect to that issue appears to have been committed.
The motion to dismiss the writ of error is denied and the judgment is affirmed.
WHITFIELD, ELLIS, BROWN and BUFORD, J. J., concur.